Citation Nr: 1429126	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction.

(The issues of entitlement to increased evaluations for lumbar spine, right herniorrhaphy and ilio-inguinal nerve entrapment disabilities, extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 after November 1, 2004, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), will be the subjects of a separate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that issue.

This case was initially before the Board in March 2012, when it was remanded for a Board hearing.  The Veteran testified at a Board hearing before the undersigned in May 2013; a transcript of that hearing is associated with the claims file.  Therefore, the Board finds that its remand order has been substantially complied with in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

The erectile dysfunction issue does not overlap with the issues addressed in the Veteran's June 2007 hearing with another individual; as the sole hearing with respect to the erectile dysfunction issue was in May 2013, a single-judge decision as to the erectile dysfunction issue is appropriate in this case.  

Unfortunately, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The issue of service connection for urinary incontinence as secondary to erectile dysfunction, ilio-inguinal nerve entrapment, right hernia and/or lumbar spine disabilities has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action at this time.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

The Veteran's last VA examination of his erectile dysfunction was in August 2012, at which time the examiner noted that the Veteran's penis was normal on examination.  In his May 2013 hearing, the Veteran stated that he was unable to get a lasting erection even with medication, and that he declined a penile prosthesis due to potential infection complications.  He did, however, indicate that he was able to achieve an erection, though having sex caused him pain.  He additionally indicated that his penis had both a left and a right curve when erect, which he stated was a deformity of the penis.  

In light of these statements, it appears to the Board that there may be a potential worsening of the Veteran's erectile dysfunction since his August 2012 VA examination; therefore, a remand is necessary at this time in order to obtain another VA examination so that the current severity of his disability may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his erectile dysfunction, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  

The examiner should specifically discuss whether the Veteran has had any portion of his penis removed, and if so, how much (i.e., half or more).  It should also be noted in the Veteran's glans have been removed.  

If the Veteran has had removal of either half or more of his penis or his glans removed, the examiner should discuss any voiding dysfunction criteria noted on examination.

Finally, the examiner should discuss whether the Veteran's penis has a deformity, and if so, whether there is loss of penile power.  The examiner should specifically address the Veteran's lay statements regarding his inability to get a lasting erection, pain with sex and during erection, as well as his statements regarding curvature of his penis while erect.  Specifically, the examiner should state whether such curvature, should such exist, represents a "deformity of the penis."  

The examiner should discuss any other findings or other documents found in the claims file which are relevant to the above criteria for evaluating the Veteran's erectile dysfunction.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his erectile dysfunction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



